Citation Nr: 1453385	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  11-21 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for paroxysmal atrial fibrillation, claimed as a heart condition, to include as secondary to service-connected anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and posttraumatic stress disorder.

2.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and posttraumatic stress disorder.

3.  Entitlement to an effective date prior to October 14, 2008, for the grant of service connection for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and posttraumatic stress disorder.

4.  Entitlement to a total rating for compensation purposes based upon individual unemployability.



REPRESENTATION

The Veteran is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A claim for a total rating for compensation purposes based upon individual unemployability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Based on the evidence of record, the Board concludes that a claim for TDIU has been raised and is properly within the Board's jurisdiction.  Id.  

The issues of entitlement to service connection for paroxysmal atrial fibrillation, claimed as a heart condition, to include as secondary to anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and posttraumatic stress disorder (PTSD); an initial rating in excess of 30 percent for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD; and TDIU, will be addressed in the remand portion of the decision below and are remanded to the RO.


FINDINGS OF FACT

1.  The Veteran submitted a claim of entitlement to service connection for "nerves," on April 9, 1971, which was denied in a July 1971 rating decision.

2.  The Veteran submitted several subsequent claims of entitlement to service connection for psychiatric disability, including on October 14, 2008.

3.  Pursuant to the Veteran's October 14, 2008 service connection claim, the RO obtained relevant, official service department records that were obtainable at the time of the July 1971 rating decision, but had not then been associated with the evidence of record.

4.  In November 2009, service connection was granted for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD.


CONCLUSION OF LAW

The criteria for an effective date of April 9, 1971, but no earlier, for the grant of entitlement to service connection for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 

Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, because the Board is granting in full the benefit sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist is harmless and need not be discussed.

In October 2008, the Veteran submitted a claim of entitlement to service connection for a psychiatric disability, including PTSD.  In a November 2009 rating decision, service connection was granted for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, and a 30 percent rating was assigned thereto, effective October 14, 2008.  The Veteran perfected an appeal, seeking an earlier effective date.

Generally, the effective date for the grant of service connection is the date the claim was received by VA or the date entitlement arose, whichever is the later.  U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  As such, the Board must determine the date of the Veteran's claim and the date entitlement arose in order to determine which was later.

With respect to the date of the Veteran's claim, on April 9, 1971, the Veteran submitted a claim of entitlement to service connection for "nerves," which was denied in a July 1971 rating decision.  Although the Veteran was provided notice of this decision and notice of his appellate rights via a July 1971 letter, he did not perfect an appeal or submit new and material evidence in the ensuing appeals period.  See 38 C.F.R. § 3.156(b).

In May 1990, the Veteran submitted a claim of entitlement to service connection for PTSD, which was denied in an August 1990 rating decision.  That same month, the Veteran was sent notice of this decision and notice of his appellate rights, but he did not perfect an appeal or submit new and material evidence in the ensuing appeal period.  Id.

In December 1999, the Veteran submitted a claim of entitlement to service connection for PTSD and a nervous condition.  In January 2000, the RO sent a letter 

to the Veteran notifying him that his previous claim for "nerves" was denied in July 1971, and that his pervious claim for PTSD was denied in August 1990.  The RO further notified the Veteran that he needed to submit new and material evidence in order to reopen these claims.  Because the Veteran did not do so, the RO issued a March 2000 administrative decision wherein his claim was denied.  The Veteran was provided notice of this decision and notice of his appellate rights, but he did not perfect an appeal or submit new and material evidence during the appeals period.  Id.

In October 2008, the Veteran submitted a claim to reopen the issue of entitlement to a psychiatric disability, including PTSD and a nervous condition.  Pursuant to this claim, the RO undertook efforts to verify the Veteran's claimed in-service combat stressors.  Ultimately, the RO requested and obtained the Veteran's service personnel records, which demonstrate that he was assigned to Company G, 2nd Battalion, 5th Marines, 1st Division, with a Military Occupational Specialty of Rifleman.  These records also demonstrated that he participated in Operation Taylor Common and Operation Muskogee Meadow, which were combat operations.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (citing Fed. R. Evid. 201 (b) that courts may take judicial notice of facts not subject to reasonable dispute).  Further, the RO was able to obtain and associate with the claims file declassified Journal entries from the 2nd Battalion, 5th Marines, dated while the Veteran was attached thereto, demonstrating various combat encounters.  Based on this evidence, the RO found that the Veteran's claimed in-service combat stressors had been verified.

As discussed above, generally, the effective date for the award of service connection is the date of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  The RO determined that the decisions pertaining to the Veteran's April 9, 1971 claim, May 1990 claim, and December 1999 claim were final.  Consequently, the RO found that the date of the claim underlying the November 2009 grant of service connection for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, was October 14, 2008, which is the date the RO assigned to the associated 30 percent rating.

However, if VA receives or associates with the claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c).  The Board focuses this analysis on whether the Veteran's April 9, 1971 claim should be reconsidered, as it is the first claim the Veteran submitted after his active duty discharge and will result in the biggest benefit to the Veteran.

As discussed above, pursuant to the Veteran's October 14, 2008 claim, the RO obtained his service personnel records and the 2nd Battalion, 5th Marines Journal entries.  The Board finds that these are official service department records that were not previously associated with the claim file.  With regard to their relevancy, they served to verify the Veteran's claimed in-service combat stressors.  Further, given the dates of the service personnel records and the Journal entries, they have been in existence since the Veteran's active duty.  Despite these findings, the Board must also determine whether the RO was able to obtain the Veteran's service personnel records and the 2nd Battalion, 5th Marines Journal entries, at the time of the July 1971 rating decision and/or whether the Veteran failed to provide sufficient information for VA to identify and obtain that evidence.  38 C.F.R. § 3.156(c)(2).

Pursuant to the Veteran's October 2008 claim, the RO requested and obtained the Veteran's personnel records using his dates of service and Social Security number.  The obtained personnel records demonstrate that the Veteran was assigned to Company G, 2nd Battalion, 5th Marines, 1st Division, from February 23, 1969, to May 20, 1969; that he served as a Rifleman; and that he participated in Operation Taylor Comfort and Operation Muskogee Meadow, which were combat operations.  The Board finds no basis to conclude that VA was unable to submit the same request and achieve the same results consequent to the Veteran's April 1971 claim.  Using the information regarding Veteran's unit assignment, the RO was able to obtain the 2nd Battalion, 5th Marines Journal entries.  However, the Board observes that the 2nd Battalion, 5th Marines Journal entries were marked as "declassified."  While there is no indication as to when the declassification of these documents occurred, the Board finds that they were unlikely available to the RO in July 1971.  As such, the Board finds that the RO was unable to obtain the 2nd Battalion, 5th 

Marines Journal entries at the time of the July 1971 rating decision and, thus, the association of these records to the claims file does not serve as a basis for reconsideration of the Veteran's April 1971 claim.  Id.  Despite this, the Board finds that the Veteran's service personnel records were available to the RO at the time of the July 1971 rating decision.  Again, these records demonstrate that the Veteran participated in two combat operations as a Rifleman.  As such, the Board finds that these records were in existence at the time of the July 1971 rating decision, were obtainable by the RO, were not considered in any previous adjudication, and are relevant to the Veteran's April 1971claim.  Consequently, the Veteran's official service personnel records serve as a basis to reconsider the Veteran's April 1971 claim.  38 C.F.R. § 3.156(c).

The Board acknowledges that the Veteran's April 1971 claim was for "nerves," and not for anxiety disorder.  However, pursuant to the Veteran's October 14, 2008 claim, the Veteran was provided a VA examination in May 2009.  In an August 2009 addendum, the VA examiner rendered the following opinion:

[The] Veteran has a preliminary history of depression/anxiety, as noted on his entrance examination in [November 21, 1967].  Therefore, a discussion regarding the first demonstration of anxiety during service or within a year following service appears to be unwarranted.  It is at least as likely as not that events in service aggravated his preexisting anxiety condition as he reports being exposed to traumatic events....[Service medical records] from 1969 diagnosed inadequate personality, and it is likely that personal features are coexisting or are underlying anxiety symptoms.  The anxiety symptoms pre-military, during military, and post-military are all at least as likely as not related.

In essence, the VA examiner opined that the Veteran's current, service-connected anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, pre-existed his active duty service, was permanently aggravated beyond the natural progression of the condition during his active duty, and has existed since then.  By extension, the Veteran's April 9, 1971 claim of entitlement to service connection for "nerves," at least in part, concerned the anxiety disorder for which service-connected was granted in November 2009.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record).  As such, the Board finds that VA was required to reconsider the Veteran's April 9, 1971 claim when the Veteran's service personnel records were associated with the claims file, which was effectively accomplished in the November 2009 rating decision.  Consequently, the Board finds that the date of the Veteran's claim underlying the November 2009 rating decision on appeal here is April 9, 1971.  38 C.F.R. § 3.156(c); see Clemons, 23 Vet. App. at 5.

With respect to the date entitlement arose, as determined by the May 2009 VA examiner (in the August 2009 addendum), the Veteran's anxiety disorder pre-existed his active duty and was permanently aggravated beyond the natural progression therein.  As such, entitlement to service connection for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, arose the day after the Veteran's discharge from active duty, i.e., October 4, 1969.

However, given that the date of the claim on April 9, 1971, is more than one year after the Veteran's service on October 4, 1969, the Board finds that an effective date of April 9, 1971, but no earlier, for the grant of service connection for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, is warranted.  38 C.F.R. § 3.400(b)(2).

The evidence of record does not support finding that an effective date prior to April 9, 1971, is warranted for the grant of service connection for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD.  April 9, 1971 is the earliest effective date assignable under the applicable laws and 

regulations and, thus, this is considered a full grant of the benefits sought on appeal with respect to this claim.


ORDER

An effective date of April 9, 1971, for the grant service connection for anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

A. An Initial Rating in Excess of 30 Percent for Anxiety Disorder, Not Otherwise Specified, with Features of Generalized Anxiety Disorder and PTSD

As determined by the Board herein, the effective date assigned for the grant of service connection for the Veteran's anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, is April 9, 1971.  The RO has not assigned a rating for this disability prior to October 14, 2008.  As such, the Board finds that a remand is warranted in order for the RO to assign a rating in the first instance for the period from April 9, 1971, to October 14, 2008.  In so doing, the Board finds that the RO should include consideration of 38 C.F.R. § 4.129 (2014), which concerns mandatory ratings for psychiatric disorder due to traumatic stress. 

B. Paroxysmal Atrial Fibrillation, Claimed as a Heart Condition, to Include as Secondary to Anxiety Disorder

Pursuant to the Veteran's claim of entitlement to service connection for paroxysmal atrial fibrillation, the Veteran was provided a VA examination in January 2012.  

Ultimately, the examiner opined that the Veteran's paroxysmal atrial fibrillation was "less likely than not" proximately due to or the result of the Veteran's service-connected anxiety disorder.  In support of this opinion, the examiner stated that "anxiety disorder does not cause paroxysmal atrial fibrillation."

Generally, in order for a VA examination to be adequate, the examiner's articulated reasoning must enable VA to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Here, however, the January 2012 VA examiner's "rationale" is conclusory, at is effectively restates the opinion without any underlying explanation.  As such, the Board finds that the January 2012 VA examination is inadequate and, thus, a remand to obtain a supplemental opinion is required.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

C. TDIU

The evidence of record has reasonably raised the issue of TDIU.  Rice, 22 Vet. App. at 453.  As this claim has not yet been developed for appellate review, the Board finds that a remand is necessary.  See also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  The Veteran must be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for him to complete.  

2.  The RO must make available the Veteran's claims file to the VA examiner who administered the January 2012 VA examination or a suitable substitute, and ask that a 

supplemental opinion be provided.  After reviewing the claims file, the examiner must provide an opinion as to whether the Veteran's paroxysmal atrial fibrillation is due to or aggravated by his service-connected anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must then assign rating(s) for the Veteran's service-connected anxiety disorder, not otherwise specified, with features of generalized anxiety disorder and PTSD, for the period of time from April 9, 1971, to October 14, 2008, to include consideration of 38 C.F.R. § 4.129 (2014).

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal, to include TDIU, must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his 

representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.  

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


